Citation Nr: 1128272	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, status post microdiscectomy.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claim.

In March 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and scheduling a VA examination.  A Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, it is not clear that the Board's directives were substantially complied with on remand, as the VA examiner did not appear to have all of the relevant private treatment records at the time of the examination.  However, the Board finds any noncompliance to be nonprejudicial as this decision represents a complete grant of the benefits sought on appeal.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the lay and medical evidence of record shows that the Veteran's currently diagnosed lower back disorder began during his active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a lower back disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Relevant Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or, when chronicity in service is not adequately supported, (b) evidence of continuity of symptomatology after discharge. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); see Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, in some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Davidson, 581 F.3d at 1316; Barr v. Nicholson, 21 Vet. App. 303, 306-09 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

III.  Facts and Analysis

The Veteran contends that he is entitled to service connection for a lower back disorder.  A review of the evidence of record shows that the evidence is at least in equipoise regarding this issue.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for degenerative disc disease of the lumbar spine, status post microdiscectomy.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The competent medical evidence of record shows that the Veteran has a currently diagnosed lower back disability.  A January 2008 MRI showed moderate to severe L5-S1 degenerative disc disease; a large left parasagittal disc herniation with marked mass effect on the left anterolateral thecal sac and left S1 nerve root origin; mild degenerative disc disease manifested as disc dessication at L1-2 and L4-5; mild annular bulges at L1-2, L3-4, and L5-S1; and a mild annular bulge with a small right parasagittal disc protrusion at L2-3.  Subsequently, the Veteran underwent an L5-S1 discectomy for a herniated nucleus pulposes on the left side.  See January 2008 VA discharge summary.  He underwent a repeat microdiscectomy in May 2008 and a third repeat microdiscectomy in January 2010.  See April 2008 VA neurosurgery clinic note; June 2008 VA pain consultation note; January 2010 neurosurgery clinic note.  In July 2010, the VA examiner diagnosed the Veteran with moderate-to-severe L5-S1 degenerative disc disease and mild L1-2 and L4-5 degenerative disc disease.  The impression provided also notes that the Veteran is status post left L5-S1 microdiscectomy, to include two repeat microdiscectomy procedures.  At a March 2010 VA mental health appointment, the Veteran explained that he had given up hoping that his back would improve and was resigned to limiting his lifestyle to account for his lower back disability.  

The evidence of record also shows that the Veteran repeatedly sought treatment for recurring low back pain with no known etiology in service.  See February 1980, March 1980, April 1980, May 1980 and October 1981 service treatment records.  The Veteran also checked "recurrent back pain" on a August 1981 Report of Medical History.  At his July 2010 VA examination, the Veteran explained that he began having low back pain during advanced infantry training and was told that he had muscle spasms.  He reported that he sought treatment for four months during advanced infantry training, as well as one additional time after a recurrence of his low back pain before discharge.  The Veteran is competent to testify to his history of back pain and treatment, Grottveit, 5 Vet. App. at 93.  The examiner noted that the Veteran appeared to be a reliable historian, and the and the Board also finds that his testimony is credible as the history provided is consistent with the dates of treatment shown in the service treatment records.

It should be noted that the March 1980 VA treatment record notes that the Veteran reported a two year history of back pain beginning after an injury sustained in a college football game, but the Veteran denies the existence of any such injury.  See May 2008 statement; see also Barr, 21 Vet. App. at 306-09.  The VA examiner noted the existence of this record and the Veteran's objections to its veracity and determined that there was no indication in the medical record that the Veteran had a low back disorder at the time of his entry into active service.  Additionally, no such injury or history of injury is noted on his September 1979 entrance examination.  As such, the Veteran is presumed sound at entry into service and the record does not contain clear and unmistakable evidence that a disease or injury pre-existing service.  See 38 U.S.C.A. §  1111; 38 C.F.R. § 3.304(b).

The earliest treatment record present in the claims folder showing post-service treatment for a lower back disorder is dated from February 2000.  At this appointment, the Veteran stated that his back was "feeling much better," showing that this record relates to ongoing course of treatment for back problems that predates the earliest record present in the claims folder.  The diagnosis provided is lumbar strain.  This record does not appear to have been available to the VA examiner, who determined that the etiology of the Veteran's back disorder could not be determined without resort to speculation due to the lack of availability of treatment records showing post-military treatment for back problems for any time period preceding the last few years before the July 2010 examination.  The examiner opined that if such records were available, they would possibly provide the nexus between his in-service complaints and present condition.

At the July 2010 VA examination, the Veteran reported continuing low back pain after discharge and treatment beginning in the mid-1980s and asserts that those back problems continued until he ultimately underwent surgery in January 2008.  The VA examiner acknowledged the Veteran's report of continuous symptomatology.  The Board finds that the Veteran is competent to testify to his continuing symptoms of back pain and to his history of treatment as both pain and dates of treatment received are facts capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, the Board finds that the Veteran's reports of continuous symptomatology are credible as they are facially plausible, supported by the available medical evidence, and consistent throughout the record.

The Board acknowledges that the July 2010 VA examiner's opinion is speculative and thereby insufficient to establish a nexus between the Veteran's in-service injury and current lower back disorder.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Nevertheless, the VA examiner's conclusions regarding the Veteran's medical history and reliability as a historian weigh in favor of his claim.  Additionally, the existence of earlier back treatment records combined with the opinion of the examiner that the existence of such records would lead to the conclusion that his current disabilities were related to service also weigh in favor of the Veteran's claim.  Lastly, the Veteran's competent and credible reports of continuous symptomatology show that his currently diagnosed back disability began during his period of active service. 

Therefore, the Board finds that (1) the competent medical evidence of record showing a current diagnosis of a back disorder, specifically degenerative disc disease of the lumbar spine, status post microdiscectomy; (2) the service treatment records and medical history report showing recurrent back pain; and (3) the Veteran's competent and credible testimony showing that his symptoms of back pain have been continuous since service establish that his current back disorder is related to service or, at a minimum, places the evidence of record in relative equipoise.  Accordingly, the Board resolves any doubt in favor of the Veteran and finds that the evidence supports service connection for a lower back disorder.  The appeal is granted. 


ORDER

Service connection for a lower back disorder is granted. 




____________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


